BONDY, District Judge.
Section 3, subd. e, of the Bankruptcy Law (Comp. St. § 9587), provides that, if a petition for the appointment of a receiver is dismissed, the costs, expenses, and damages should be fixed and allowed by the court and paid by the obligors in tbe bond filed on the application for the appointment of a receiver. The bankruptcy court, therefore, will not order them paid by any one else.
The motion, therefore, is granted, without prejudice, however, to any right which any party to this proceeding may have to enforce contribution at law or in equity.